                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 19-03023-CR-S-MDH

 RICHARD L. PALMER,

                               Defendant.

                                MOTION FOR DETENTION

       The United States of America, by and through its undersigned counsel, moves this Court

to order the detention of the defendant, Richard L. Palmer, and states the following in support of

the motion:

       1.      An indictment has been filed charging Mr. Palmer with being a felon, in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). As such, Mr. Palmer faces a

maximum sentence of ten years’ imprisonment.

       2.      Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a

hearing must be held by the appropriate judicial officer to determine whether any condition or

combination of conditions “will reasonably assure the appearance of such person as required and

the safety of any other person and the community” if the attorney for the Government moves for

such a hearing and the case involves:

       “(E) any felony that is not otherwise a crime of violence that involves…the
       possession or use of firearm….” In this regard, the facts and circumstances which
       the government anticipates will be proven at trial in this matter are as follows:

              On October 19, 2018, ATF Task Force Officer Chris Barb reviewed
       Springfield Police Report #18-37895 and Greene County Sheriff’s Report 18-5854,
       concerning Richard PALMER, being a felon in possession of a firearm. On
       September 21, 2018, Springfield Police Officers and Greene County Deputies




            Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 1 of 6
attempted to stop a red, Chevrolet truck, for a traffic violation near the intersection
of Glenstone Ave. and Commercial St. in Springfield, Greene County, Missouri, in
the Western District of Missouri.

        The driver of the truck failed to stop for officers and a male passenger of
the truck jumped out and fled on foot. Greene County Deputy R. Devost pursued
the male who fled on foot. Deputy Devost saw the male subject fall to the ground
and an item that appeared to be a firearm fly into the air as the subject fell. Deputy
Devost and Springfield Officer B. Thompson detained the subject and identified
him as Richard PALMER. Deputy Devost and Officer Thompson identified the
item Deputy Devost observed as a Smith and Wesson, SD9VE, 9mm pistol (S/N:
FZD6114). The firearm was collected as evidence and retained by the Springfield
Police Department. Officers discovered PALMER was a convicted felon and
prevented from legally possessing a firearm.

         On September 21, 2018 at approximately 2300 hours, Officer Thompson
was conducting patrol in the area of Turner St. and Delaware Ave. Officer
Thompson observed a red 2017 Chevrolet truck (MO license 0HP022) parked on
the street in front of 1613 E. Turner. Officer Thompson was familiar with this
address due to past criminal activity at the location. Officer Thompson determined
the license plate displayed on the truck was registered to a Charles Terrill who had
a possible municipal warrant for his arrest. Officer Thompson saw a male subject
exit the residence and enter the truck. He was unable to determine if the driver was
Terrill.

         Officer Thompson followed the truck as it left the address. Officer
Thompson observed the truck make a lane change near the intersection of
Glenstone Ave. and Commercial St. without the driver signaling the lane change.
Officer Thompson activated the emergency lights on his patrol vehicle to initiate a
traffic stop on the truck. Officer Thompson followed the truck as it turned east onto
Blaine St. Officer Thompson observed the truck slow down and pull to the side of
the road. Officer Thompson stated the truck did not come to a stop but instead
turned north onto Nias Ave. Officer Thompson reported the truck sped up and he
activated the siren in his patrol vehicle. Officer Thompson reported the driver of
the truck did not stop.

        Officer Thompson observed a Greene County Deputy behind him and he
pulled to the shoulder to allow the Deputy to pass. The Greene County Deputy,
later identified as Deputy Devost, began to pursue the truck. Officer Thompson
observed a male passenger in the truck, later identified as Richard PALMER, flee
from the truck on foot near 1935 E. Florida St. Officer Thompson saw PALMER
run northbound into a parking lot at the location and Deputy Devost pursued
PALMER who fled on foot. The driver of the truck continued driving and was last
seen westbound on Florida St.




                                          2

  Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 2 of 6
       Officer Thompson followed Deputy Devost. Officer Thompson observed
Deputy Devost, outside his vehicle, giving verbal commands to PALMER near the
northwest corner of the building. Officer Thompson observed PALMER lying face
down on the pavement with a taser next to him. Officer Thompson placed
PALMER in handcuffs and detained PALMER. PALMER had a laceration to his
forehead as a result of his fall.

        Officer Thompson spoke with Deputy Devost who stated PALMER fell to
the ground when he rounded the corner of the building. Deputy Devost told Officer
Thompson that PALMER tried to get up and run but he gave him commands to lie
prone on the ground. Officer Thompson looked in the area where Deputy Devost
saw PALMER fall. Officer Thompson located a loaded Smith and Wesson, 9mm
handgun (S/N: FZD6114) on the ground where PALMER fell. The gun was
collected and logged into the Springfield Police Department property room as
evidence.

       Officer Thompson ran PALMER for warrants and he discovered none.
Officer Thompson did determine PALMER was a convicted felon and was
prevented from possessing a firearm. PALMER was arrested and ultimately
transported to the Greene County Jail.

        On the date in question, Greene County Deputy Devost was working an off-
duty assignment at 2000 E. Commercial St. Deputy Devost heard radio traffic
concerning Officer Thompson’s attempted traffic stop near his location. Deputy
Devost heard Officer Thompson notify Police Dispatch that the driver of the truck
he was attempting to stop was failing to stop for him. Deputy Devost heard Officer
Thompson report the truck was northbound on Nias Ave. Deputy Devost observed
the truck and Officer Thompson pass his location. Deputy Devost activated the
emergency lights of his patrol vehicle and pulled in behind Officer Thompson.
Officer Thompson pulled to the side of the road and Deputy Devost began to pursue
the truck.

        Deputy Devost saw the truck turn on East Florida St. Deputy Devost saw
an adult white male (later identified as PALMER), wearing jeans and a leather coat,
exit the truck and begin running on foot northbound in a parking lot of a private
business. Deputy Devost followed PALMER in his patrol vehicle. Deputy Devost
saw PALMER run around a corner of building at this location and fall face first
onto the ground. Deputy Devost observed PALMER’s black ball cap and a black
object that resembled a firearm fly into the air as PALMER fell. Deputy Devost
exited his patrol vehicle and observed PALMER attempt to crawl away from him.
Deputy Devost detained PALMER at gunpoint until Officer Thompson arrived and
placed PALMER in handcuffs. Deputy Devost documented PALMER was
searched incident to arrest and a wallet and stun gun were found on his person.
Deputy Devost reported that the recovered firearm and items located on PALMER
were turned over to Springfield Police Officers.



                                        3

  Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 3 of 6
              Thereafter, Case Agent Chris Barb compiled certified copies of six felony
       convictions occurring before September 21, 2018 and one felony which was
       committed after this date, and who also successfully test fired the weapon described
       in the indictment, and determined with SA Brian Fox that this weapon had been
       manufactured outside the state of Missouri. In this regard, PALMER’S prior
       criminal history can be summarized as follows:

               May 15, 1985, Felony Conviction for First Degree Robbery – Laclede
               County Circuit Court, Missouri. Case No. CR484-540-FX – Sentenced to
               15 years custody Missouri Department of Corrections.

               May 15, 1985, Felony Conviction for Armed Criminal Action – Laclede
               County Circuit Court, Missouri. Case No. CR484-540-FX – Sentenced to
               5 years custody Missouri Department of Corrections.

               March 15, 2006, Class C Felony Conviction for Possession of Controlled
               Substance – Laclede County Circuit Court, Missouri. Case No. 06LA-
               CR00178-01 – Sentenced to 4 years custody Missouri Department of
               Corrections.

               January 5, 2006, Class C Felony Conviction for Possession of Controlled
               Substance – Phelps County Circuit Court, Missouri.           Case No.
               25R03040936F-01 – Sentenced to 5 years custody Missouri Department of
               Corrections.

               December 16, 2011, Class C Felony Conviction for Possession of
               Controlled Substance – Greene County Circuit Court, Missouri. Case No.
               (1131-CR07327-01) Sentenced to 7 years custody Missouri Department of
               Corrections.

               December 16, 2011, Class C Felony Conviction for Unlawful Possession of
               a Firearm, Greene County Circuit Court, Missouri. Case No.1131-
               CR03539-01 – Sentenced to 7 years custody Missouri Department of
               Corrections.

               November 5, 2018, Class C Felony Conviction for Possession of Controlled
               Substance – Webster County Circuit Court, Missouri. Case No. 18WE-
               CR00824-01 – Sentenced to 7 years custody Missouri Department of
               Corrections.

       3.      The United States submits based on the foregoing, that there is clear and convincing

evidence that there are no conditions that the Court could place on Mr. Palmer’s release that would

reasonably assure his appearance in Court and the safety of the community. See the factors to be



                                                4

            Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 4 of 6
determined pursuant to 18 U.S.C. § 3142(g) including: (1) nature and circumstances of the offense;

(2) weight of the evidence; (3)(A) the defendant=s character, physical and mental condition, family

ties, employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings; and (B) whether the defendant was on probation/parole at the

time of the offense; and (4) danger to the community or other persons. Because of this, the United

States requests that a detention hearing be held and that Mr. Palmer be detained. See generally,

United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986); United States v. Warren, 787 F.2d

1337, 1338 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

detention hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of Mr. Palmer.

                                             Respectfully,

                                             Timothy A. Garrison
                                             United States Attorney


                                      By     /s/ William L. Meiners
                                             William L. Meiners
                                             Assistant United States Attorney
                                             Missouri Bar No. 28263
                                             500 Hammons Tower
                                             901 St. Louis Street
                                             Springfield, Missouri 65806
                                             (417) 831-4406




                                                5

          Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 5 of 6
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on February
20, 2019, to the CM/ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.



                                           /s/ William L. Meiners
                                           William L. Meiners
                                           Assistant United States Attorney




                                              6

         Case 6:19-cr-03023-MDH Document 4 Filed 02/20/19 Page 6 of 6
